Title: To Thomas Jefferson from Humphrey Brooke, 8 April 1781
From: Brooke, Humphrey
To: Jefferson, Thomas


Fauquier County, 8 Apr. 1781. Acknowledges a packet by express, but it did not contain the letter TJ desired to be sent to the commissioner of the tax. The draft for the Continental army is over, and all the soldiers that could be collected are delivered to Maj. Willis; some who were sick will march as soon as they are able to do so. “The Extraordinary Court for inquiring into delinquents under the act of Assembly for providing Beef Clothes and Waggons will be held for this County the 19th of this month at which time I have great reason to believe every article required of this County will be ready to deliver. … The Waggon is sent to the Quarter Master at Fredericksburg.” The clothes are ordered to be delivered to Lt. Col. John Blackwell, appointed a deputy under “Mr. Brown” [John Browne].
